Citation Nr: 0800063	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  00-12 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for primary open angle 
glaucoma, claimed as an eye condition.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1956 to April 
1956.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1988 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in August 2002.  
A transcript of the hearing is associated with the veteran's 
claims folder.

In April 2005, the Board denied the veteran's appeal.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2007, the Court 
granted a joint motion of the parties, vacated the Board's 
decision, and remanded the case to the Board for action 
consistent with the joint motion.  The case has again been 
returned to the Board for further appellate action.

The appeal is REMANDED to the RO or the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion granted by the Court, the parties agreed 
that VA has a duty to assist by requesting the veteran's 
treatment records from Dr. Jonathan Sowell and to contact Dr. 
Campbell regarding any treatment records that he may possess 
for treatment of the veteran's eyes.  The Joint Motion also 
states that if such records are not available, VA has a duty 
to inform the appellant that the records could not be 
obtained, explain the efforts taken to obtain them, and 
describe any further action to be taken, as appropriate.  In 
addition, the parties agreed that the case should be remanded 
for another opinion, as the August 2004 examination did not 
comply with the Board's December 2003 remand instructions.  
See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the 
Court or the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders).    

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, this case is REMANDED for the following actions:

1. Obtain a copy of all records pertaining 
to the veteran's treatment from Dr. 
Jonathan Sowell and Dr. Campbell.  If 
these records are not obtained, document 
the efforts to obtain the records; inform 
the appellant that the records could not 
be obtained, explain the efforts taken to 
obtain them, and describe any further 
action to be taken, as appropriate; and 
request the veteran and his representative 
to provide a copy of the evidence.

2.  After treatment records from Dr. 
Sowell and Dr. Campbell are added to the 
claims file or it is determined that the 
records cannot be obtained, schedule the 
veteran for an examination to show the 
nature and extent of his claimed eye 
disability.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner.  After a 
complete review of the veteran's file, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's current eye disability 
is etiologically related to the defective 
vision diagnosed in March 1956 during his 
active military service.  

3.  Readjudicate the veteran's claim for 
entitlement to service connection for 
primary open angle glaucoma.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and her representative should be issued an 
appropriate supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



